        Case 1:16-cr-10343-ADB Document 1097 Filed 12/27/19 Page 1 of 3




                       THE UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA

        v.
                                                         Criminal No.: 16-CR-10343-ADB
MICHAEL J. GURRY et al.,

              Defendants.



        DEFENDANT JOSEPH A. ROWAN’S MEMORANDUM CONCERNING
              HIS ASSETS AND PAYMENT OF ATTORNEYS FEES

       Defendant Joseph A. Rowan files this memorandum to inform the Court of certain

actions he plans to take or request from the Court in order to pay his attorneys fees. Should the

Court order something inconsistent with these plans at his January, 2020 sentencing hearing, he

will follow the Court’s direction. No assets will be irrevocably transferred or rendered

unavailable prior to his sentencing.

       Rowan owes White & Case LLP approximately one million dollars in unpaid legal fees,

which accounts for the vast bulk of the legal fees billed to Rowan. Rowan has made limited

payments from his personal funds.

       When Rowan retained White & Case LLP to represent him shortly after the return of the

indictment in 2016, Insys Therapeutics, his former employer, contractually agreed to pay White

& Case LLP $750,000 towards Rowan’s legal fees. At the time, his Counsel expected a three to

five week trial. After paying approximately $153,000, Insys declared bankruptcy and made no

further payments, leaving $597,000 unpaid. White & Case hopes it may eventually collect




                                                 1
         Case 1:16-cr-10343-ADB Document 1097 Filed 12/27/19 Page 2 of 3




$35,000-42,000 from the Insys bankruptcy as a creditor, leaving approximately $557,000 unpaid

by Insys.

        Shortly after Insys declared bankruptcy on June 10, 2019, Rowan assigned to White &

Case the $100,000 he had deposited with the Court to secure his release. At his sentencing,

Rowan will ask the Court to release these funds to White & Case LLP as payment towards his

legal fees.

        Rowan has two 401k accounts with a total value of approximately $415,067, as disclosed

to Probation. Immediately after January 1, 2020, he intends to liquidate them, use approximately

35% of the proceeds to cover taxes and penalties, and provide the remainder of approximately

$269,794 to White & Case for unpaid and/or future legal fees. White & Case will hold these

funds in unapplied cash until the January 21, 2020 hearing.

        Thus, Rowan would like to provide a total of $369,794 to White & Case as payment

towards his unpaid fees and future fees.

                                            JOSEPH A. ROWAN

                                            By his counsel,

                                            /s/ Michael Kendall
                                            Michael Kendall (BBO# 544866)
                                            michael.kendall@whitecase.com
                                            Alexandra I. Gliga (BBO # 694959)
                                            alexandra.gliga@whitecase.com
                                            WHITE & CASE LLP
                                            75 State Street
                                            Boston, MA 02109-1814
                                            Telephone: (617) 979-9300




                                                2
        Case 1:16-cr-10343-ADB Document 1097 Filed 12/27/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that, on the date appearing in the header of this page, this document is
being filed through ECF system, which will deliver copies to all attorneys of record.

                                              /s/ Michael Kendall
                                              Michael Kendall




                                                 3
